In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. Upon consideration of respondent’s motion for leave to file supplemental briefing,
It is ordered by the court that the motion is granted. Both relator and respondent shall file a supplemental brief addressing what implications, if any, House Bill 214 has on the issues in this case. Both relator and respondent shall file their briefs no later than Thursday, March 6, 2008. The Clerk shall refuse to file any requests for extension of time.